Conviction in district court of Newton County for murder; punishment fixed at fifteen years in the penitentiary.
An inspection of the record makes manifest the fact that there is no sentence, and it is admitted by appellant in response to the State's motion to dismiss this appeal, that no sentence was entered at the trial term of the court below. For the reason that there is no final judgment and sentence, this court is without jurisdiction and must dismiss the appeal, which is accordingly ordered.
Appellant requests that he be permitted to withdraw the record in this case in order that it may be used in connection with the perfecting of an appeal herein should sentence nunc pro tunc be entered in the court below. The request of appellant is granted and he may withdraw the record.
Appeal dismissed and record withdrawn.